                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN



TONY SERBINSKI,

               PLAINTIFF,

and

UPPER PENINSULA HEALTH PLAN, LLC,
                                                        File No:
               INVOLUNTARY PLAINTIFF,
                                                        Hon.
v

INJURED PATIENTS AND FAMILIES
COMPENSATION FUND, FROEDTERT
MEMORIAL LUTHERAN HOSPITAL, INC.,
THE MEDICAL COLLEGE OF WISCONSIN,
INC., AND JOEL H. BLUMIN, M.D.,

               DEFENDANTS.




                       Complaint and Jury Demand

       Comes now the plaintiff, Tony Serbinski, through his attorneys,
Petrucelli & Waara, P.C., and for his complaint, states:

                     Parties, Jurisdiction, and Venue

               Plaintiff Tony Serbinski is a citizen of Michigan and lives at
1973 Iron Lake Road, Iron River, Michigan 49935.




Case 2:19-cv-00794-JPS Filed 05/28/19 Page 1 of 14 Document 1
               Involuntary Plaintiff Upper Peninsula Health Plan, LLC, is
incorporated under Michigan law with its main office at 853 West
Washington Street, Marquette, Michigan 49855. It provided health
coverage payments for Tony Serbinski and is, therefore, a proper party to
this action under §803.03 of the Wisconsin Statutes.

                The Injured Patients and Families Compensation Fund is a
risk sharing pool established under Wis. Stat 655.27(5). Its principal place of
business is at 125 South Webster Street, Madison, Wisconsin 53702.

                 Froedtert Memorial Lutheran Hospital, Inc., The Medical
College of Wisconsin, Inc., and Joel H. Blumin, M.D., were health care
providers permanently practicing or operating in Wisconsin, all within the
meaning of and under Chapter 655 of the Wisconsin Statutes. The Injured
Patients and Families Compensation Fund provides occurrence coverage for
health care providers permanently practicing or operating in Wisconsin
under Chapter 655, Wisconsin Statutes, and for employees of health care
providers, and thus the Injured Patients and Families Compensation Fund is
directly liable to the plaintiff for his damages as alleged below and is a proper
party to this action.

               Froedtert Memorial Lutheran Hospital, Inc., is a Wisconsin
corporation whose registered agent is Amy Marquardt, its principal place of
business is 9200 West Wisconsin Avenue, Milwaukee, Wisconsin 53226,
and it provides hospital facilities, services and care to patients.

               The Medical College of Wisconsin, Inc., is a non-stock
Wisconsin corporation, with its principal place of business at 8701
Watertown Plank Road, Milwaukee, Wisconsin. It is licensed to provide
health care services in Wisconsin. Its registered agent is John T. Newsome,
Esq., 8701 Watertown Plank Road, Milwaukee, Wisconsin 53226.

                 Defendant Joel H. Blumin, M.D., is a citizen of Wisconsin
and lives at 3481 North Summit Avenue, Milwaukee, Wisconsin 53211. He
is a physician licensed to practice medicine in Wisconsin with his business




                              2
Case 2:19-cv-00794-JPS Filed 05/28/19 Page 2 of 14 Document 1
address at the Otolaryngology and Communications Sciences - Froedtert
9200 West Wisconsin Avenue Milwaukee, Wisconsin 53226.

              The incident causing this action occurred on or after 3 June
2016 in Milwaukee County, Wisconsin.

               Jurisdiction of this court is proper under 28 § USC 1332
because of the diversity of the citizenship of the parties, and the amount in
controversy exceeds seventy-five thousand dollars ($75,000).

               The acts causing Tony Serbinski’s claims occurred in
Milwaukee Country, Wisconsin, within the Eastern District of Wisconsin,
and the venue is therefore proper in this District under 28 U.S.C § 1391(b).

                            General Allegations

              At all material times, Tony Serbinski was a patient of
Froedtert Memorial Lutheran Hospital, Inc., The Medical College of
Wisconsin, Inc., and Dr. Blumin.

               In May 2016, Ray Cameron, M.D., referred Tony Serbinski
to Dr. Blumin for treatment of a laryngeal lesion.

              Dr. Blumin is a board-certified otolaryngologist/head and
neck surgeon with a clinical emphasis in treating patients with voice and
throat problems.

              Dr. Blumin is and was an Associate Professor in the
Department of Otolaryngology and Communication Sciences at the Medical
College of Wisconsin.

                On 4 May 2016, Dr. Blumin saw and examined Tony
Serbinski at the Otolaryngology and Communication Sciences Clinic
operated by The Medical College of Wisconsin, Inc., and Froedtert
Memorial Lutheran Hospital, Inc.




                               3
Case 2:19-cv-00794-JPS Filed 05/28/19 Page 3 of 14 Document 1
               Dr. Blumin diagnosed a verrucous lesion in Tony Serbinski’s
anterior larynx and recommended surgical removal with a laser.

               On 2 June 2016 at Froedtert Memorial Lutheran Hospital,
Inc.’s Center for Advanced Care, Tony Serbinski underwent a
“microsuspension direct operative KTP laser assisted laryngoscopy with
biopsy and ablation of anterior commissure lesion” performed by Br.
Blumin.

               Dr. Blumin released Tony Serbinski from the hospital on
2 June 2016.

              During the procedure, Dr. Blumin removed tissue and sent it
to Froedtert Memorial Lutheran Hospital, Inc.’s pathology department.

                On 3 June 2016, Bryan Hunt, M.D., issued a written report of
his pathological findings of the tissue Dr. Blumin removed from Tony
Serbinski’s larynx.

                Dr. Hunt’s diagnosis of the tissue removed from Tony
Serbinski’s larynx was “invasive squamous cell carcinoma, keratinizing
type.”

              At 7:30 p.m. on 3 June 2016, Dr. Blumin received and
reviewed Dr. Hunt’s diagnosis of the biopsy of Tony Serbinski’s larynx.

                Dr. Blumin never notified Tony Serbinski the diagnosis of
the tissue removed from his larynx was “invasive squamous cell carcinoma,
keratinizing type.”

               Dr. Blumin never notified Tony Serbinski’s referring
physician or his primary care doctor the diagnosis of the biopsy of their
patient’s larynx was “invasive squamous cell carcinoma, keratinizing type.”

             Neither The Medical College of Wisconsin, Inc., nor
Froedtert Memorial Lutheran Hospital, Inc., notified Tony Serbinski the




                              4
Case 2:19-cv-00794-JPS Filed 05/28/19 Page 4 of 14 Document 1
diagnosis of the biopsy of his larynx was “invasive squamous cell carcinoma,
keratinizing type.”

                Neither The Medical College of Wisconsin, Inc., nor
Froedtert Memorial Lutheran Hospital, Inc., notified Tony Serbinski’s
referring physician or his primary care doctor the diagnosis of the biopsy
from their patient’s larynx was “invasive squamous cell carcinoma,
keratinizing type.”

              Never told the diagnosis of the biopsy of his larynx was
“invasive squamous cell carcinoma, keratinizing type,” Tony Serbinski did
not know he had laryngeal cancer.

               In June 2016, Tony Serbinski suffered from early-stage
laryngeal cancer.

               In late 2018, Tony Serbinski noticed a lump on the right side
of his neck.

               In late January 2019, Tony Serbinski’s primary care doctor
referred him to see Marquette County, Michigan otolaryngologist David J.
Heichel, M.D., for the lump on the right side of his neck.

               Dr. Heichel saw Tony Serbinski on 8 February 2019 for the
lump on the right side of his neck.

               Dr. Heichel performed a fine needle aspiration on Tony
Serbinski’s lump located on the right side of his neck.

               The cytological diagnosis of the fine needle aspiration
favored a malignancy.

                Given the cytological diagnosis, Dr. Heichel referred Tony
Serbinski for treatment at the University of Michigan Medical Center.

              University of Michigan Medical Center physicians began
treating Tony Serbinski in February 2019.




                               5
Case 2:19-cv-00794-JPS Filed 05/28/19 Page 5 of 14 Document 1
              Doctors at the University of Michigan Medical Center
obtained Dr. Hunt’s pathological report of the biopsy Dr. Blumin performed
on Tony Serbinski’s larynx.

               The first time Tony Serbinski learned of Dr. Hunt’s cancer
diagnosis of the biopsy done by Dr. Blumin came when the University of
Michigan doctors shared the contents of Dr. Hunt’s report with him.

               On 1 March 2019 at the University of Michigan Medical
Center, Tony Serbinski underwent a microdirect laryngoscopy with biopsy
and a rigid esophagoscopy.

                The biopsy of the lesion at the anterior commissure was
positive for squamous cell carcinoma, and there was also erosion of the
thyroid cartilage.

               The University of Michigan doctors staged Tony Serbinski’s
laryngeal cancer as stage IV.

               At the University of Michigan Medical Center, Tony
Serbinski underwent extensive chemoradiation to treat his advanced
laryngeal cancer.

             Because of the delayed diagnosis of his laryngeal cancer,
Tony Serbinski suffered:

           a.     Advancement of his laryngeal cancer;

           b.     Severe and permanent injuries, including,
                  but not limited to, his head and neck,
                  spread of the cancer cells requiring
                  aggressive and extensive surgical and
                  medical care, diminishing the quality of his
                  life and depriving him of a normal life span;




                               6
Case 2:19-cv-00794-JPS Filed 05/28/19 Page 6 of 14 Document 1
           c.      Past and future physical pain and mental
                   anguish,       physical       impairment,
                   disfigurement, disability, humiliation, and
                   embarrassment;

           d.      Past and future medical, surgical,
                   pharmaceutical, therapy, and hospital
                   expenses;

           e.      Past and future wage loss and impaired
                   earning capacity.

                                 Count I
                        (Negligence of Dr. Blumin)

                Tony Serbinski repeats paragraphs 1 through 42 as if set forth
herein.

               Dr. Blumin owed a duty to Tony Serbinski imposed by the
common law of Wisconsin and law of the State of Wisconsin to skillfully and
prudently care, treat, advise, and observe him in such a manner as would a
reasonably prudent physician confronted with the same or similar conditions
and circumstances.

               Dr. Blumin breached the duty owed to Tony Serbinski in one
or more of these ways:

           a.      By failing to timely order a follow-up
                   examination or evaluation of Tony
                   Serbinski’s head and neck condition after
                   3 June 2016;

           b.      By failing to timely and properly diagnose
                   Tony Serbinski’s cancer;




                               7
Case 2:19-cv-00794-JPS Filed 05/28/19 Page 7 of 14 Document 1
         c.    By failing to timely and adequately treat
               Tony Serbinski’s laryngeal cancer;

         d.    By failing to inform Tony Serbinski
               regarding the true nature of the lesion
               removed from his body;

         e.    By failing to inform Tony Serbinski’s
               referring and primary care physicians
               regarding the true nature of the lesion
               removed from his body;

         f.    By failing to timely consult with another
               specialist regarding Tony Serbinski’s
               tissue sample taken on 21 June 2016;

         g.    By failing to timely refer Tony Serbinski
               to an oncologist/radiologist for treatment
               and management of the cancerous lesions
               in his body on 2 June 2016;

         h.    By failing to refer Tony Serbinski to a
               qualified physician specializing in the
               treatment of laryngeal cancer;

         i.    By failing to recognize and act upon the
               knowledge that a delay in diagnosis or an
               erroneous diagnosis could cause injury or
               even untimely death;

         j.    By failing to order the appropriate
               diagnostic tests required by the standard
               of care to monitor Tony Serbinski’s
               health adequately;




                              8
Case 2:19-cv-00794-JPS Filed 05/28/19 Page 8 of 14 Document 1
         k.    Failing to inform and instruct Tony
               Serbinski regarding necessary follow-up
               care and testing needed, because of the
               detection of the cancerous lesion;

         l.    By failing to inform Tony Serbinski that
               he was at risk for the advancement of his
               cancer without treatment;

         m.    Otherwise failing to use care and skill
               required of physicians when providing
               the postoperative care he did on or after 3
               June 2016;

         n.    Allowing the absence of notification
               policies and procedures governing clinic
               and hospital staff regarding notifying
               patients and their treating and referring
               physicians when pathological reports
               showed a cancer diagnosis;

         o.    Failing to enforce notification policies
               and procedures in place governing clinic
               and hospital staff regarding notifying
               patients and their treating and referring
               physicians when pathological reports
               showed a diagnosis of cancer were
               followed;

         p.    Failing to inform Tony Serbinski
               regarding available treatment and
               diagnostic options, the elements of risk
               associated therewith, the nature and
               possible consequences of the alternatives,




                               9
Case 2:19-cv-00794-JPS Filed 05/28/19 Page 9 of 14 Document 1
                    prospects for success, and prognosis if
                    those options were not pursued.

            q.      Concealing the 3 June 2016 pathological
                    report.

              Dr. Blumin’s conduct was a proximate cause of the
occurrence and the damages sustained by Tony Serbinski.

        WHEREFORE, Tony Serbinski seeks damages against defendants Joel
H. Blumin, M.D., and the Injured Patients and Families Compensation
Fund in whatever amount he is found to be entitled in excess of $75,000,
plus interest, costs, and attorney fees.

                               Count II
          (Negligence of The Medical College of Wisconsin, Inc.)

                 Tony Serbinski repeats paragraphs 1 through 46 as if set forth
herein.

                  The Medical College of Wisconsin, Inc., through its agent
and employees, owed a duty to Tony Serbinski imposed by the common law
of Wisconsin and law of the State of Wisconsin to skillfully, to prudently and
skillfully care, treat, advise, and observe him in such a manner as would a
reasonably prudent medical clinic confronted with the same or similar
conditions and circumstances.

             The Medical College of Wisconsin, Inc., breached the duty
owed to Tony Serbinski in one or more of these ways:

            a.      By failing to inform Tony Serbinski
                    regarding the true nature of the lesion
                    removed from his body;

            b.      By failing to inform Tony Serbinski’s
                    referring and primary care physicians




                               10
Case 2:19-cv-00794-JPS Filed 05/28/19 Page 10 of 14 Document 1
                  regarding the true nature of the lesion
                  removed from his body;

          c.      By failing to recognize and act upon the
                  knowledge that a delay in diagnosis or an
                  erroneous diagnosis could cause injury or
                  even untimely death;

          d.      Failing to have in place notification
                  policies and procedures that mandated
                  clinic staff to notify patients and their
                  treating and referring physicians when
                  pathological reports showed a cancer
                  diagnosis;

          e.      Failing to enforce notification policies
                  and procedures that mandated clinic staff
                  to notify patients and their treating and
                  referring physicians when pathological
                  reports showed a cancer diagnosis;

          f.      Failing to follow notification policies and
                  procedures that mandated clinic staff to
                  notify patients and their treating and
                  referring physicians when pathological
                  reports showed a cancer diagnosis

          g.      Concealing the 3 June 2016 pathological
                  report.

              The Medical College of Wisconsin, Inc.’s conduct was a
proximate cause of the occurrence and the damages sustained by Tony
Serbinski.

      WHEREFORE, Tony Serbinski seeks damages against defendants The
Medical College of Wisconsin, Inc., and the Injured Patients and Families




                               11
Case 2:19-cv-00794-JPS Filed 05/28/19 Page 11 of 14 Document 1
Compensation Fund in whatever amount he is found to be entitled over
$75,000, plus interest, costs, and attorney fees.

                               Count III
      (Negligence of Froedtert Memorial Lutheran Hospital, Inc.)

                Tony Serbinski repeats paragraphs 1 through 50 as if set forth
herein.

               Froedtert Memorial Lutheran Hospital, Inc., through its
agent and employees, owed a duty to Tony Serbinski imposed by the
common law of Wisconsin and law of the State of Wisconsin to skillfully and
prudently care, treat, advise, and observe him in such a manner as would a
reasonably prudent hospital confronted with the same or similar conditions
and circumstances.

              Froedtert Memorial Lutheran Hospital, Inc. breached the
duty owed to Tony Serbinski in one or more of these ways:

           a.      By failing to inform Tony Serbinski
                   regarding the true nature of the lesion
                   removed from his body;

           b.      By failing to inform Tony Serbinski’s
                   referring and primary care physicians
                   regarding the true nature of the lesion
                   removed from his body;

           c.      By failing to recognize and act upon the
                   knowledge that a delay in diagnosis or an
                   erroneous diagnosis could cause injury or
                   even untimely death;

           d.      Failing to have in place notification
                   policies and procedures that mandated
                   hospital and clinic staff to notify patients




                               12
Case 2:19-cv-00794-JPS Filed 05/28/19 Page 12 of 14 Document 1
                  and their treating and referring physicians
                  when pathological reports showed a
                  cancer diagnosis;

          e.      Failing to enforce notification policies
                  and procedures that mandated hospital
                  and clinic staff to notify patients and their
                  treating and referring physicians when
                  pathological reports showed a cancer
                  diagnosis;

          f.      Failing to follow notification policies and
                  procedures that mandated hospital and
                  clinic staff to notify patients and their
                  treating and referring physicians when
                  pathological reports showed a cancer
                  diagnosis

          g.      Concealing the 3 June 2016 pathological
                  report.

              Froedtert Memorial Lutheran Hospital, Inc.’s conduct was a
proximate cause of the occurrence and the damages sustained by Tony
Serbinski.

      WHEREFORE, Tony Serbinski seeks damages against Froedtert
Memorial Lutheran Hospital, Inc., and the Injured Patients and Families
Compensation Fund in whatever amount he is found to be entitled over
$75,000, plus interest, costs, and attorney fees.




                               13
Case 2:19-cv-00794-JPS Filed 05/28/19 Page 13 of 14 Document 1
Dated: May 28, 2019                   Petrucelli & Waara, P.C.
                                      Attorneys for Plaintiff


                                      By: s/Vincent R. Petrucelli
                                       Vincent R. Petrucelli
                                       328 W. Genesee St., P.O. Box AA
                                       Iron River, Michigan 49935
                                       Telephone: (906) 265-6173
                                       Email: vincent@truthfinders.com



                              Jury Demand

      The plaintiff demands trial by jury.


Dated: May 28, 2019                   Petrucelli & Waara, P.C.
                                      Attorneys for Plaintiff


                                      By: s/Vincent R. Petrucelli
                                       Vincent R. Petrucelli
                                       328 W. Genesee St., P.O. Box AA
                                       Iron River, Michigan 49935
                                       Telephone: (906) 265-6173
                                       Email: vincent@truthfinders.com




                               14
Case 2:19-cv-00794-JPS Filed 05/28/19 Page 14 of 14 Document 1
